Citation Nr: 0428698	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  98-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO). 

Procedural History

The veteran served on active duty from February 1967 to April 
1982.  Service in the Republic of Vietnam during the Vietnam 
War is indicated by the evidence of record.  

In March 1998 the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In the August 
1998 rating decision the RO denied the veteran's claim.  The 
veteran disagreed with the August 1998 decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal in September 
1998.  

In October 1998 the veteran presented sworn testimony to a RO 
hearing officer.  A copy of the transcript of that hearing 
has been associated with the veteran's claims folder.  

This claim was previously before the Board in June 1999.  At 
that time, the claim was remanded so that RO could obtain the 
veteran's complete service personnel records, pursue 
additional stressor verification information and refer the 
veteran for a VA psychiatric examination as needed.  After 
this development was completed, the case was returned to the 
Board.  In February 2003, the Board determined that an 
independent medical opinion was required to clarify the 
veteran's psychiatric disability diagnoses and to procure a 
nexus statement including a specific determination as to 
whether or not the veteran's psychiatric disabilities were as 
least as likely as not related to the veteran's service.  See 
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2003).  
A copy of the opinion was provided to the veteran's 
representative.  The veteran has waived consideration of the 
opinion by the agency of original jurisdiction.


FINDING OF FACT

The medical and other evidence of record supports a 
conclusion that currently diagnosed PTSD was precipitated by 
stressors experienced by the veteran while serving in 
Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he suffers from PTSD as a result 
of stressors he experienced during his service in an 
engineering unit in Vietnam.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by the September 2002 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2002 which was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the evidence needed to substantiate a claim for service 
connection of PTSD.  The letter notified the veteran that a 
determination had been made that the veteran had "incurred a 
reasonably supported credible stressor as a result of [his] 
service in Vietnam" the letter also advised the veteran that 
a showing of a current PTSD disability and competent medical 
nexus between his in-service injury and current disability 
would be required.  

Moreover, the letter enumerated the evidence already 
received, stating that, "additional records from the service 
department" had been added to the veteran's VA claims folder 
and that further verification efforts had resulted in the 
objective verification of the veteran's claimed stressors.  
Thus, the letter, in conjunction with the SSOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  In the VCAA 
letter, the veteran was informed that VA would "make 
reasonable efforts to obtain to help you get evidence 
necessary to support you claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The July 2002 letter asked the veteran to "tell us about any 
additional information or evidence that you want us to try to 
get for you".  Further the letter advised the veteran that 
"You must give us enough information so that we can request 
[any records]."  More specifically, the RO informed the 
veteran that he was responsible to provide "the name of the 
person, agency, or company who has relevant records; the 
address of this person, agency, or company; the approximate 
time frame covered by the records; and the condition for 
which you were treated, in the case of medical records."  
The veteran was also informed that he was responsible to 
"sign a release that gives us the authority to request 
documents for you".  The veteran was further advised that it 
was ultimately the veteran's responsibility to provide 
evidence to support his claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The July 2002 letter included notice 
that the veteran should notify VA "about any additional 
information or evidence" that existed which would support 
his claim.  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board notes that even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in September 2002, prior to 
the expiration of the one-year period following the July 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  In this case, the letter sent to the veteran 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  In addition, the notice was sent 
prior to adjudication of the issue by the RO.  Therefore, the 
Board finds that the veteran was notified properly of his 
statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records, complete service personnel records and VA treatment 
records.  Further, the RO provided the veteran with VA 
psychological examination in August 2002.  

As directed in the Board's June 1999 remand, the RO solicited 
additional stressor information from the veteran and referred 
the veteran's stressor information to the Center for Unit 
Records Research (CURR).  CURR's report advised that the 
veteran's unit was exposed to rocket and mortar attacks 
during the veteran's period of service in Vietnam.  

In addition, the Board determined in February 2003 that an 
Independent Medical Expert Opinion (IME) was required in 
order to clarify whether or not the veteran's psychiatric 
disability was in fact PTSD.  See 38 U.S.C. § 7109 (West 
2002); see also 38 C.F.R. §§ 3.159, 20.901(d) (2003).  An IME 
opinion was obtained in June 2004; that opinion will be 
discussed in some detail below.  In September 2004, the 
veteran and his representative were furnished with a copy of 
the IME opinion. The veteran and his representative were 
advised that they had 60 days within which to review that 
opinion and send to the Board any additional evidence or 
argument they may choose to submit.  A brief was submitted on 
behalf of the veteran by his very able representative on 
September 16, 2004.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at to the RO hearing officer in October 
1998.  A transcript of this testimony has been associated 
with the claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty (MOS) to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Factual background

The veteran's service records have been associated with his 
VA claims folder.  Service in the Republic of Vietnam between 
January 1970 and November 1970 is indicated.  The veteran's 
service medical records include treatment for nervousness and 
referral to the Mental Hygiene Clinic during his service in 
Vietnam.  

There are no pertinent records for many years after service.  
From February 1998 until May 1998 the veteran received 
inpatient treatment at the VAMC.  Progress notes from that 
period indicate a diagnosis of PTSD and the veteran's report 
of stressors, including exposure to mortar and small arms 
fire in Vietnam.  

In an August 2002 VA psychological examination, R.H, Ph.D. 
diagnosed anxiety disorder, NOS (not otherwise specified) and 
concluded that the veteran's report of PTSD symptomatology 
did not meet DSM IV stressor criteria.  The report also noted 
that the veteran had been receiving ongoing outpatient 
treatment for PTSD and was taking several prescription 
medications designed to alleviate his symptoms.  No objective 
psychological testing was ordered by R.H.  During the VA 
examination, the veteran reported exposure to rocket, mortar 
and small arms fire in Vietnam.  He also reported that 
incident to his duties as a cook he was charged with taking 
food to soldiers stationed in on the front lines.  

A report from the Center for Unit Records Research (CURR) 
dated August 2000 confirmed that the veteran's unit of 
assignment received artillery rounds and small arms fire 
during the requisite time period.  Based upon this report, in 
its September 2002 SSOC, the RO determined that the veteran 
had been subjected to a verified stressor.  

In April 2004 the Board requested an IME opinion to determine 
whether the veteran currently exhibited PTSD symptomatology 
and if so whether PTSD was at least as likely as not related 
to the veteran's 1970 episode of nervousness and depression.  
In addition, the Board requested that the opinion include a 
specific determination as to whether or not the veteran's 
current psychiatric disability was related to any objectively 
verified in-service stressor.  

An IME opinion was obtained from L.F., M.D., a Professor of 
Psychiatry at Duke University.  Dr. L.F. concluded in a June 
2004 report that the veteran had a current PTSD diagnosis. 
Dr. L.F. further concluded that "in light of the fact that 
PTSD did not exist as a formal diagnosis" in 1970 that even 
if the veteran's 1970 psychiatric disability was not PTSD it 
was likely a precursor condition related to the veteran's 
current PTSD.  The doctor further concluded that the 
conclusion of the February 1998 examiner diagnosing PTSD were 
more persuasive than the conclusions of the August 2002 
examiner who did not diagnose PTSD, in so concluding, Dr. 
L.F. found the length of treatment in 1998 and the history of 
the 1970 mental health treatment to be persuasive.  Dr. L.F 
further determined that the veteran's verified stressor of 
exposure to mortar fire was a plausible PTSD stressor.  

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between his PTSD and the claimed in-service 
stressor.

With respect to element (1), there are of record several 
medical diagnoses of PTSD, including a report of a three 
month long hospitalization of the veteran from February to 
May 1998 and a VA psychological report dated May 1998.  As 
discussed above, the August 2002 examiner did not diagnose 
PTSD.  However, in the June 2004 opinion the IME cogently 
explained in great detail why the correct diagnosis was PTSD.  
The medical evidence is at least in equipoise as to this 
matter, and element (1) is accordingly met.

Moving ahead to element (2), in-service stressors, the 
veteran has described exposure to rocket and mortar fire as a 
claimed PTSD stressor.  The service records do not establish 
that the veteran engaged in combat, nor has he been awarded a 
combat citation.  However, records obtained by the CURR and 
associated with the veteran's VA claims folder confirm that 
the 554th Engineer Battalion received small arms fire and 
mortar rounds in April 1970.  One April 1970 mortar incident 
resulted in 14 WIA on April 23.  Additionally, CURR found 
records of two rocket attacks at the veteran's base in August 
1970 and another in October 1970.    

Although there is no official corroboration that the veteran 
was in the immediate vicinity of those injured or the 
attacks, it is now well settled that a claimant need not 
substantiate his actual presence during the stressor event.  
The fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).   

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the veteran's claimed stressors.  There is 
no doubt that the veteran was part of a unit which was 
subjected to mortar, small arms and rocket fire.  
Accordingly, the veteran's stressors are deemed to be 
corroborated, and element (2) is therefore also met.

With respect to element (3), the in-service stressors have 
been linked by the June 2004 IME to the veteran's military 
service.  There is no evidence to the contrary.    
Element (3) of 38 C.F.R. § 3.304(f), and therefore all 
elements, have been met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that  service connection for PTSD is granted.  
The appeal is allowed.





ORDER

Entitlement to service connection for PTSD is granted.  




	                        
____________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



